Exhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENT, that that each person whose signature appears below constitutes and appoints David I. McKay, Janice R. Fukakusa, and James Salem, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to do any and all things and execute any and all instruments that such attorney may deem necessary or advisable under the U.S. Securities Act of 1933, as amended (the “Securities Act”), and any rules, regulations and requirements of the United States Securities and Exchange Commission (the “SEC”) thereunder, in connection with the registration under the Securities Act of covered bonds of Royal Bank of Canada (the “Bank”), including specifically, but without limiting the generality of the foregoing, the power and authority to sign his or her name, in his or her capacity as a member of the Board of Directors or officer of the Bank, on one or more registration statements on Form F-3 under the Securities Act relating to such covered bonds and/or such other form or forms as may be appropriate to be filed with the SEC as any of them deem appropriate in respect of such covered bonds of the Bank, on any and all amendments, including post-effective amendments, to such registration statement and on any and all instruments and documents filed as part of or in connection with such registration statement and any and all amendments thereto, including post-effective amendments. [Signature Page Follows] SIGNATURE CAPACITY DATE /s/ David I. McKay President and Chief Executive Officer, Director April 22, 2015 David I. McKay /s/ Janice R. Fukakusa Chief Administrative Officer and Chief Financial Officer (principal financial officer) April 22, 2015 Janice R. Fukakusa /s/ Rod Bolger Senior Vice President, Finance and Controller (principal accounting officer) April 22, 2015 Rod Bolger /s/ Kathleen P. Taylor Chair of the Board April 22, 2015 Kathleen P. Taylor /s/ W. Geoffrey Beattie Director April 22, 2015 W. Geoffrey Beattie /s/ Jacynthe Côté Director April 22, 2015 Jacynthe Côté /s/ Toos N. Daruvala Director April 22, 2015 Toos N. Daruvala /s/ David F. Denison Director April 22, 2015 David F. Denison /s/ Richard L. George Director April 22, 2015 Richard L. George /s/ Timothy J. Hearn Director April 22, 2015 Timothy J. Hearn SIGNATURE CAPACITY DATE /s/ Alice D. Laberge Director April 22, 2015 Alice D. Laberge /s/ Michael H. McCain Director April 22, 2015 Michael H. McCain /s/ Heather Munroe-Blum Director April 22, 2015 Heather Munroe-Blum /s/ J. Pedro Reinhard Director April 22, 2015 J. Pedro Reinhard /s/ Thomas A. Renyi Director April 22, 2015 Thomas A. Renyi /s/ Edward Sonshine Director April 22, 2015 Edward Sonshine /s/ Bridget A. van Kralingen Director April 22, 2015 Bridget A. van Kralingen /s/ Victor L. Young Director April 22, 2015 Victor L. Young
